      Case 7:17-cv-08943-CS-JCM Document 598 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
SPRING VALLEY BRANCH; JULIO
CLERVEAUX; CHEVON DOS REIS; ERIC
GOODWIN; JOSE VITELIO GREGORIO;
DOROTHY MILLER; HILLARY MOREAU;
and WASHINGTON SANCHEZ,                               17 Civ. 8943 (CS) (JCM)

                         Plaintiffs,

            v.

EAST RAMAPO CENTRAL SCHOOL
DISTRICT and MARYELLEN ELIA, IN HER
CAPACITY AS THE COMMISSIONER OF
EDUCATION OF THE STATE OF NEW
YORK,

                         Defendants.


             NOTICE OF MOTION FOR ATTORNEYS’ FEES AND COSTS

       PLEASE TAKE NOTICE that upon the annexed Declaration of Claudia T. Salomon, the

annexed Declaration of Corey A. Calabrese, the annexed Declaration of Arthur Eisenberg, the

annexed Declaration of Perry Grossman, and the accompanying Memorandum of Law, dated

June 25, 2020, the undersigned hereby moves this Court on behalf of Plaintiffs National

Association for the Advancement of Colored People, Spring Valley Branch, Julio Clerveaux,

Chevon Dos Reis, Eric Goodwin, Jose Vitelio Gregorio, Dorothy Miller, and Hillary Moreau,

before the Honorable Cathy Seibel, in Courtroom 621 of the United States District Court for the

Southern District of New York, The Hon. Charles F. Brieant Jr. Courthouse, 300 Quarropas St.,

White Plains, New York, 10601-4150, for an order granting attorneys’ fees and costs pursuant to

Federal Rule of Civil Procedure 54(d) and 52 U.S.C. § 10310(e).
         Case 7:17-cv-08943-CS-JCM Document 598 Filed 06/25/20 Page 2 of 2



Dated:         June 25, 2020
               New York, New York
                                         Respectfully submitted,

                                         LATHAM & WATKINS LLP

                                         /s/ Claudia T. Salomon
                                         Claudia T. Salomon
                                         885 Third Avenue
                                         New York, New York 10022
                                         Phone: (212) 906-1200
                                         claudia.salomon@lw.com

                                         Attorneys for Plaintiffs




                                         2
